ON REHEARING. Smith, J.  (5) It is urged in the petition for rehearing that our refusal to reverse the judgment in this cause, .and to remand it for a new trial, because of the error committed in transferring it to equity, overrules the opinions in the case of Head v. Phillips, 70 Ark. 432, and Frank v. Frank, 88 Ark. 1. No such purpose is entertained, and we think no such result is accomplished. We think our action is authorized by the opinion in North American Trust Co. v. Chappell, 70 Ark. 507, in which case the syllabus is as follows': “Though 'the trial court erred in transferring a law case to equity, and in dismissing the complaint upon the ground alleged in the decree, an affirmance will nevertheless be ordered if it appears that the dismissal of the complaint was proper upon another ground. ’ ’ Under the statute this court reverses only for prejudicial errors, .and, if the view of the majority of the court upon the main question is correct, a judgment must necessarily have been rendered in appellee’s favor; consequently, no prejudice has resulted from the fact that the cause was not tried at law, and the motion for rehearing is therefore overruled.